UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1415


NATHANIEL M. ADDERLEY, SR.,

                      Plaintiff – Appellant,

          v.

COUNTRYWIDE; COUNTRYWIDE HOME LOANS; COUNTRYWIDE N.A.;
COUNTRYWIDE   SERVICING,   LP;   COUNTRYWIDE  TAX   SERVICE
CORPORATION; BANK OF AMERICA CORPORATION; BANK OF AMERICA
NA; BANK OF AMERICA NA, individually and as successor by
merger to BAC HOME LOANS SERVICING LP; BANK OF AMERICA HOME
LOANS SERV, Countrywide Legacy Employers; SPS SELECT
PORTFOLIO SERVICING INC.; BAC HOME LOANS SERVICING LP; BANK
OF AMERICA HOME LOANS, LP; BANK OF AMERICA HOME LOANS
SERVICING LP,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:14-cv-04893-TLW)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel M. Adderley, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathaniel M. Adderley, Sr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his complaint without prejudice.                  We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for   the   reasons     stated   by   the   district    court.    Adderley    v.

Countrywide Mortg., No. 3:14-cv-04893-TLW (D.S.C. Apr. 7, 2015).

We    dispense   with    oral    argument   because    the   facts   and   legal

contentions      are   adequately     presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2